DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are rejected.


Drawings
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the upper end" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the filtration media support" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the filter" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (US 5,593,578) [hereinafter Bryan].
	With respect to claim 1, Bryan discloses a filter system 10, as shown in Fig. 1, having: a vessel 12 (container) having an upper end portion and a lower end portion, as shown in Fig. 4; a reservoir formed on the lower end portion of the container 12, as shown in the figure below, the oil reservoir including a reservoir outlet 18, as shown in Fig. 4; a removable filter subassembly with the upper end portion of the container 12, the subassembly comprising: an adapter 60 (filter housing) including an inlet configured to receive fluid, and a filtered fluid outlet 42 configured to permit an outward flow of fluid into the oil reservoir, a filter 30 contained in the housing 60 and disposed between the inlet and the filtered fluid outlet 42, as shown in the figure below, and a top 20 (top component) configured to be removed for replacement of the filter 30, as shown in Fig. 4.

      
    PNG
    media_image1.png
    684
    496
    media_image1.png
    Greyscale


	Bryan lacks the specific use of the filter, i.e., for oil; the removable filter subassembly integrated with the upper end portion; an inlet service valve disposed outside the filter housing and configured to control flow through the filter housing inlet, and an oil outlet service valve disposed outside the container configured to control flow through the filtered oil outlet.
	With respect to the specific use of the filter, i.e., for oil: This limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the filter system disclosed by Bryan has the claimed structure and therefore, it is inherent and/or obvious that it is capable of performing the intended use.
With respect to the removable filter subassembly integrated with the upper end portion: Bryan teaches a removable filter subassembly with the upper end portion of the container 12, as shown in the figure above.  It would have been obvious to a person having ordinary skill in the art to make the mentioned parts of the filter system disclosed by Bryan integrated with the upper end portion, as claimed by applicant, in order to facilitate its handling, since the courts have held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  (See MPEP 2144.04 [R-1] (V) [In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
	With respect to the inlet service valve disposed outside the filter housing and configured to control flow through the filter housing inlet, and the outlet service valve disposed outside the container configured to control flow through the filtered oil outlet: Bryan teaches an inlet 16 disposed outside of the filter housing 60 and an outlet 18 disposed outside of the container 12, as shown in Fig. 4.  It would have been obvious to one of ordinary skill in the art to provide the inlet and outlet disclosed by Bryan with service valves, as claimed by applicant, in order to provide flow control, and since it is very common to provide valves in filtering systems.

	With respect to claim 2, Bryan discloses wherein the oil filter subassembly is mounted to an upper end of the container 12, partially extending longitudinally above the upper end of the container, and the container 12 comprises an upper cap 20 configured to surround the oil filter subassembly with a leak-proof seal, as shown in Fig. 4.

	With respect to claim 4, Bryan discloses wherein the filter 30 is supported by a cartridge 22, as shown in Fig. 1.

	With respect to claim 5, Bryan discloses wherein the filter comprises filtration media 30 configured to remove particles having a size of 1 micron or more (see col. 7, lines 16-18).

	With respect to claim 6, Bryan discloses wherein the filter comprises filtration media 30 configured to remove particles having a size of 3 microns or more (see col. 7, lines 16-18).

	With respect to claim 7, Bryan discloses wherein the filter comprises filtration media 30 configured to remove particles having a size of 5 microns or more (see col. 7, lines 16-18).

	With respect to claim 8, Bryan discloses wherein the filter comprises filtration media 30 configured to remove particles having a size of 40 microns or more (see col. 7, lines 16-18).

	With respect to claim 9, Bryan lacks wherein the filter comprises at least one member selected from the group consisting of paper, fiberglass, a thermoplastic material, a thermoset material, and combinations thereof.  However, it would have been obvious to one of ordinary skill in the art to provide the filter disclosed by Bryan, made from the claimed materials, in order to filter particulates from a fluid, since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

	With respect to claim 10, Bryan discloses wherein the filter 30 is held in place by a filtration media support 34, as shown in Fig. 2.

	With respect to claim 11, Bryan discloses wherein the filtration media support 34 is held in place by at least one of a spring 76, as shown in Fig. 4.

	With respect to claims 12-15, Bryan lacks the specific pressure ranges.  However, this would have been obvious to one of ordinary skill in the art since one of ordinary skill would choose the desired pressure range according to a desired application.

	With respect to claim 16, Bryan discloses wherein the filtration media 30 is stationary during filtration, as shown in Fig. 4.

	With respect to claim 17, Bryan lacks an oil separator fluidly connected to the oil filtration-reservoir system.  However, this would be obvious to one of ordinary skill since the filter of Bryan can be connected to a desired system.

	With respect to claim 18, Bryan discloses the method steps of obtaining an oil filtration-reservoir assembly, comprising: a container 12 having an upper end portion and a lower end portion, as shown in the figure above, an fluid reservoir formed at the lower end portion of the container 12, as shown in the figure above, the reservoir including an reservoir outlet 18, as shown in Fig. 4, a removable oil filter subassembly with the upper end portion of the container 12, the subassembly comprising: a filter housing 60 including an inlet configured to receive fluid, and a filtered fluid outlet 42 configured to permit an outward flow of filtered fluid into the reservoir, a filter cartridge 22 contained in the housing 60 and disposed between the inlet and the filtered fluid outlet 42, and a top component 20 configured to be removed for replacement of the filter, feeding unfiltered fluid into the filter housing inlet, and removing filtered fluid from the reservoir outlet 18, as shown in Fig. 4.
Bryan lacks the specific use of the filter, i.e., for oil; and the removable filter subassembly integrated with the upper end portion.
With respect to the specific use of the filter, i.e., for oil: This limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the filter system disclosed by Bryan has the claimed structure and therefore, it is inherent and/or obvious that it is capable of performing the intended use.
With respect to the removable filter subassembly integrated with the upper end portion: Bryan teaches a removable filter subassembly with the upper end portion of the container 12, as shown in the figure above.  It would have been obvious to a person having ordinary skill in the art to make the mentioned parts of the filter system disclosed by Bryan integrated with the upper end portion, as claimed by applicant, in order to facilitate its handling, since the courts have held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  (See MPEP 2144.04 [R-1] (V) [In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

	With respect to claim 19, Bryan lacks a method of making a refrigeration system comprising constructing the assembly and connecting the assembly to a refrigeration system downstream from an oil separator and upstream from a compressor.  However, this would have been obvious to one of ordinary skill in the art since one of ordinary skill would choose a system to use the filter according to a desired application.


Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bryan (US 5,593,578) in view of Hopkins et al. (US 5,620,599) [hereinafter Hopkins].
	With respect to claim 3, Bryan lacks a vent valve fluidly connected to the container.
	Hopkins discloses a filter assembly 100, as shown in Fig. 1, having a housing 200 and a cover portion 208 including a vent 216 (vent valve) which can be opened to vent air or gas from the housing (see col. 3, lines 51-53).  It would have been obvious to one of ordinary skill in the art to provide the container disclosed by Bryan with a vent valve, as taught by Hopkins, in order to vent air of gas from the container (see col. 3, lines 51-53 of Hopkins).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778